      Case 5:18-cv-00680-JKP-RBF Document 94 Filed 01/25/21 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

RUSSELL ZINTER, et al.,                            )
                                                   )
                  Plaintiffs,                      )
                                                   )
v.                                                 )                5:18-cv-00680-JKP-RBF
                                                   )
CHIEF JOSEPH SALVAGGIO, et al.,                    )
                                                   )
                  Defendants.                      )

                         BEXAR COUNTY’S MOTION TO DISMISS

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Now come Defendants Nico LaHood and Joe Gonzales (“Bexar County”), who are both

named in this action in their official capacities as the current and former Bexar County Criminal

District Attorney,1 and file this Motion to Dismiss the claims against them pursuant to Federal

Rule of Civil Procedure 12(b)(6).

                                         BACKGROUND

1.     Plaintiffs initiated this litigation by filing their Complaint and Amended Complaint in July

2018, and, following a nearly two-year stay of these proceedings between November 2018 and

October 2020, filed a Second Amended Complaint in November 2020, naming Bexar County as a


       1
          Plaintiffs’ Second Amended Complaint sets forth claims against both Nico LaHood and
Joe Gonzales “only in their official capacities[,]” docket no. 87 at 2, ¶¶ 56, 58, and therefore
represent another way of pleading Plaintiffs’ claims against Bexar County. Rosas v. Bexar Cty.,
No. 5:14-CV-1082-DAE, 2015 WL 1955406, at *3 (W.D. Tex. Apr. 29, 2015) (quoting Monell v.
Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658, 690 n. 55 (1978)). As the Second
Amended Complaint notes, Nico LaHood was Bexar County’s elected Criminal District Attorney
until January 2019, when his term in office expired and Joe Gonzales assumed that office. The
Federal Rules of Civil Procedure provide for the automatic substitution of public officers upon
separation from office. Fed. R. Civ. P. 25(d). Undersigned counsel thus appears on behalf of Bexar
County and Bexar County Criminal District Attorney Joe Gonzales in his official capacity, but not
on behalf of Nico LaHood in his individual capacity.

Bexar County’s Motion to Dismiss
Russell Zinter et al. v. Chief Joseph Salvaggio, et al.
5:18-cv-00680-JKP-RBF                                                                      1 of 15
      Case 5:18-cv-00680-JKP-RBF Document 94 Filed 01/25/21 Page 2 of 15




Defendant for the first time. Docket nos. 1, 3, 66, 79, 87. Plaintiffs are a group of fifteen protestors

who demonstrated outside the Leon Valley Police Department on June 14, 18, and 23, 2018, and

who allege that they were subsequently subjected to unreasonable searches and seizures by the

Leon Valley Police Department (LVPD) and its Chief and officers. Docket no. 87 at ¶¶ 1-3.

2.      Plaintiffs allege that, on June 14, 2018, a small crowd of protestors gathered outside the

Leon Valley Police Department building were subjected to excessive force and unreasonable

arrest. One of the protestors, Plaintiff Mark Brown, alleges that he was “frivolously and

maliciously charged with Interference with Public Duties, and Resisting Arrest, both of which

were thrown out by the prosecutor and dismissed by the Bexar County Court on April 9, 2019.”

Docket no. 87 at ¶ 60-71. Next, Plaintiffs allege that, on June 18, 2018, during a second protest

outside the Leon Valley Police Department, a group of protesters that included Plaintiffs Russell

Zinter, James Mead, Joseph Brandon Pierce, David Bailey, Juan Gonzales, and James Springer

were subjected to unlawful arrests and seizures. Plaintiffs allege that Bailey was arrested for

“Obstructing a Highway or Other Passageway”; that Juan Gonzales and James Springer were

arrested and charged with Interference with Public Duties but that the magistrate rejected the

charge; and that James Mead was charged with Failure to Identify as a Witness. Docket no. 87 at

¶¶ 73-77.

3.      Next, Plaintiffs allege that, on June 23, 2018, during another assembly outside the Leon

Valley Police Department, an unknown individual posted comments on a YouTube page used by

some of the protesters that contained LVPD Chief Joseph Salvaggio’s home address. Docket no.

87 at ¶¶ 81-84. Plaintiffs allege that Salvaggio then lured the protestors into attendance at a press

conference, during which Salvaggio ordered the arrests and submission of criminal charges against

several of the assembled protestors. Docket no. 87 at ¶¶ 80-89. Specifically, Plaintiffs allege that



Bexar County’s Motion to Dismiss
Russell Zinter et al. v. Chief Joseph Salvaggio, et al.
5:18-cv-00680-JKP-RBF                                                                           2 of 15
      Case 5:18-cv-00680-JKP-RBF Document 94 Filed 01/25/21 Page 3 of 15




an LVPD officer, Mandry, “lied in his report to get [James] Springer charged with a felony” under

Texas Penal Code 30.06; that Joseph Brandon Pierce and Jason Green were arrested and charged

with Interference with Public Duties and Failure to Identify; and that Brian Howd was arrested for

Interference with Public Duties and Resisting Arrest and charged a second time in December 2018.

Docket no. 87 at ¶ 90.

4.     Plaintiffs’ Second Amended Complaint sets forth their claims in fifteen counts. Counts 5,

10, and 15 include claims against Bexar County. In Count 5, Plaintiff Mark Brown asserts a claim

for “Abuse of Process and Malicious Prosecution” pursuant to 42 U.S.C. § 1983 and the Fourth

and Fourteenth Amendments. Plaintiffs allege that, following Brown’s arrest by LVPD officers on

June 14, 2018, “Defendants LaHood and Gonzales enacted unconstitutional policies and

procedures to maliciously and frivolously prosecute Mr. Brown, and to retaliate against him for

engaging in constitutionally protected conduct.” Docket no. 87 at ¶ 110. Referring to all

defendants, Plaintiffs allege that “they procured a prosecution against Plaintiff knowing he is

innocent of the charged crime”; “initiated the charges to somehow justify their own unlawful

actions”; “initiated or procured the proceeding with their false statements and charges”; “lacked

probable cause to initiate the criminal proceeding”; and that “[t]he proceeding was terminated in

plaintiff’s favor when the charges were dismissed.” Docket no. 87 at ¶¶ 109, 111-17.

5.     In Count 10, Plaintiffs David Bailey and James Springer assert claims for malicious

prosecution pursuant to 42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments. Plaintiffs

allege that, following James Springer’s arrest on June 18, 2018, his charge for interference was

rejected by the Bexar County Magistrate “but [LaHood and Gonzales] re-charged Mr. Springer in

December 2018, based on the herein complained of unconstitutional policy.” Docket no. 87 at ¶

158. Similarly, Plaintiffs allege that, following David Bailey’s arrest on the same day and the



Bexar County’s Motion to Dismiss
Russell Zinter et al. v. Chief Joseph Salvaggio, et al.
5:18-cv-00680-JKP-RBF                                                                     3 of 15
      Case 5:18-cv-00680-JKP-RBF Document 94 Filed 01/25/21 Page 4 of 15




dismissal of his charges on October 4, 2019, the charges were “then refiled and prosecuted again

by these defendants on Oct 11, 2019; the second prosecution was finally dismissed on January 14,

2020.” Docket no. 87 at ¶ 159.

6.     In Count 15, Plaintiffs Brian Howd, Jason Green, and James Springer assert malicious

prosecution claims pursuant to 42 U.S.C. § 1983 and the Fourth Amendment. Plaintiffs allege that,

following their arrests on June 23, 2018, “[c]riminal proceeding[s] were commenced against the

Plaintiffs” which they allege “[t]he defendants initiated or procured . . . through their false

statements and charges”; that “[t]he proceedings were terminated in the Plaintiffs’ favor”; that

“[t]he defendants were innocent of the crimes charged”; and that “[t]he defendants lacked probable

cause to initiate the criminal proceedings and acted with malice.” Docket no. 87 at ¶¶ 209-17.

7.     Plaintiffs make several references to “the herein complained of unconstitutional policies”

they allege were maintained by LaHood and Gonzales, docket no. 87 at ¶¶ 158, 159, 228,

presumably in reference to paragraph 12 of the Second Amended Complaint, where Plaintiffs

allege a “policy or practice” by BCDA to:

               Prosecute the plaintiffs, hang the possibility of jail time and
               criminal/felony records over their heads, assign multiple prosecutors
               to these frivolous cases, all to coerce and extort a plea bargain out
               of the plaintiffs, for the sole purpose of protecting and defending the
               unlawful actions of the defendants police officers, specifically
               because Plaintiffs were exercising their rights to free speech.

Docket no. 87 at ¶ 12.

                                      LEGAL STANDARDS

8.     The sufficiency of a pleading to state a claim upon which relief can be granted under Fed.

R. Civ. P. 12(b)(6) is evaluated under the two-step process outlined by the Supreme Court in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009). First,

the Court must identify the Complaint’s factual allegations, which are assumed to be true, and


Bexar County’s Motion to Dismiss
Russell Zinter et al. v. Chief Joseph Salvaggio, et al.
5:18-cv-00680-JKP-RBF                                                                     4 of 15
      Case 5:18-cv-00680-JKP-RBF Document 94 Filed 01/25/21 Page 5 of 15




distinguish them from any conclusory statements that are not entitled to the assumption of truth.

Iqbal, 556 U.S. at 678, 680-81. Second, the Court must assess whether the assumed-as-true factual

allegations set forth a plausible claim to relief. This is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense” to determine whether “the

well-pleaded facts . . . permit the court to infer more than the mere possibility of misconduct[.]”

Iqbal, 556 U.S. at 679. Ultimately, the claim is subject to dismissal if it lacks “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678.

                                           ARGUMENT

9.     Taken together, the allegations set forth against Bexar County in Counts 5, 10, 15, of

Plaintiffs’ Second Amended Complaint are that the Bexar County Criminal District Attorney’s

Office initiated criminal proceedings against Mark Brown, David Bailey, James Springer, Brian

Howd, and Jason Green. Plaintiffs allege that BCDA prosecuted these individuals after LVPD

officials had subjected them to unreasonable searches and seizures, and did so in reliance on

partially false information presented to them by LVPD officials. Docket no. 87 at ¶¶ 69, 77, 90,

112, 161, 213. Plaintiffs also assert a conclusion—not supported by any facts pleaded in the Second

Amended Complaint—that Bexar County prosecutors acted with an improper motive: To shield

LVPD officers from liability for the constitutional violations that Plaintiffs allege, and to retaliate

against Plaintiffs for exercising their rights to free speech. Docket no. 87 at ¶ 12. Plaintiffs allege

that these prosecutions violated their constitutional rights, and are therefore actionable under

Section 1983, because they were motivated by this improper purpose, and because the prosecutions

involved the possibility of jail time and criminal records, because multiple prosecutors were




Bexar County’s Motion to Dismiss
Russell Zinter et al. v. Chief Joseph Salvaggio, et al.
5:18-cv-00680-JKP-RBF                                                                          5 of 15
      Case 5:18-cv-00680-JKP-RBF Document 94 Filed 01/25/21 Page 6 of 15




assigned to the cases, and because prosecutors discussed the possibility of plea agreements to the

plaintiffs. Docket no. 87 at ¶ 12.

10.    For several reasons, these allegations are insufficient to state any viable claim against

Bexar County, the Bexar County Criminal District Attorney’s Office, Joe Gonzales, or Nico

LaHood. First, Plaintiffs’ claims against the BCDA are squarely precluded by prosecutorial

immunity, under which “[a] prosecutor is absolutely immune when she acts in her role as an

advocate for the state by initiating and pursuing prosecution[,]” Morgan v. Chapman, 969 F.3d

238, 244 (5th Cir. 2020). These claims are also precluded by the Eleventh Amendment immunity

that prohibits claims against state officers. Quinn v. Roach, 326 F. App’x 280, 292 (5th Cir. 2009).

Second, Plaintiffs have not pleaded facts that could show Bexar County’s § 1983 liability as a

municipal entity, since they have not pleaded facts sufficient to show any policy or practice of

Bexar County, much less one that caused the constitutional deprivations they allege. Third,

Plaintiffs’ Section 1983 are not viable because, even setting aside immunity and Monell issues,

Plaintiffs have failed to plead facts that could show any underlying constitutional violation by

BCDA. This is especially true since the Fifth Circuit has long held—and recently affirmed—that

“malicious prosecution and abuse of process are not viable theories of constitutional injury” and

therefore are an insufficient basis for a viable Section 1983 claim. Morgan, 969 F.3d at 241

(discussing Castellano v. Fragozo, 352 F.3d 939 (5th Cir. 2003) (en banc)).

11.    Any one of these defects would alone be sufficient to require the dismissal of Plaintiffs’

claims against Bexar County. For all of these reasons, the Bexar County Defendants’ Motion to

Dismiss should be granted, and Plaintiffs’ claims against Bexar County should be dismissed in

their entirety under Federal Rule of Civil Procedure 12(b)(6).




Bexar County’s Motion to Dismiss
Russell Zinter et al. v. Chief Joseph Salvaggio, et al.
5:18-cv-00680-JKP-RBF                                                                       6 of 15
        Case 5:18-cv-00680-JKP-RBF Document 94 Filed 01/25/21 Page 7 of 15




      A. Plaintiffs’ Claims Against Bexar County are Barred
         by Prosecutorial and Eleventh Amendment Immunity

12.      “A prosecutor is absolutely immune when she acts in her role as an advocate for the state

by initiating and pursuing prosecution.” Morgan v. Chapman, 969 F.3d 238, 244 (5th Cir. 2020)

(citing Burns v. Reed, 500 U.S. 478, 491 (1991)). The application of this immunity in Section 1983

actions is rooted in the common law immunity long afforded to prosecutors, and it serves the same

purposes: shielding the independent judgment of prosecuting officials from the influence of

harassing and burdensome litigation. Imbler v. Pachtman, 424 U.S. 409, 423-24 (1976) (quoting

Pearson v. Reed, 44 P.2d 592, 596 (1935)). This immunity extinguishes claims against prosecutors

for acts taken to initiate prosecution “even when they initiate prosecution maliciously, wantonly,

or negligently.” Morgan, 969 F.3d at 244; Rykers v. Alford, 832 F.2d 895, 897 (5th Cir. 1987)

(absolute prosecutorial immunity extinguishes claims even “in the face of allegations of the

knowing use of perjured testimony and the withholding of exculpatory information”); see also

Loupe v. O’Bannon, 824 F.3d 534, 539 (5th Cir. 2016) (prosecutorial immunity applied “despite

the fact that charges against the plaintiff were later dropped.”).

13.      Plaintiffs’ Second Amended Complaint makes clear that their claims against Bexar County

arise from acts that BCDA prosecutors took in connection with the judicial process, to initiate and

pursue prosecutions. They complain that the Bexar County Defendants “procured a prosecution

against Plaintiff”; “initiated the charges”; “maliciously and frivolously prosecute[d] Mr. Brown”;

and subjected Plaintiffs to “overzealous prosecution for . . . a minor charge.” Docket no. 87 at ¶¶

109-10, 159, 161, 212-13, 216. Plaintiffs do not allege any facts suggesting that BCDA prosecutors

had any involvement in the investigatory activities of the LVPD Defendants. These pleadings in




Bexar County’s Motion to Dismiss
Russell Zinter et al. v. Chief Joseph Salvaggio, et al.
5:18-cv-00680-JKP-RBF                                                                      7 of 15
        Case 5:18-cv-00680-JKP-RBF Document 94 Filed 01/25/21 Page 8 of 15




Plaintiffs’ Second Amended Complaint therefore demonstrate that their claims against BCDA are

squarely foreclosed by prosecutorial immunity.2

14.      Additionally, Plaintiffs’ claims against the Bexar County Defendants are barred by the

Eleventh Amendment immunity of state officers. Plaintiffs assert their claims against the Bexar

County Defendants based on the acts of Bexar County’s Criminal District Attorney in his official

capacity. Docket no. 87 at ¶ 56. “When acting in their official capacities, Texas district attorneys

are considered agents of the state, which are immune from claims for damages under the Eleventh

Amendment.” Cruts v. Travis Cty. Corr. Complex, No. A-19-CV-1224-RP, 2020 WL 532935, at

*3 (W.D. Tex. Feb. 3, 2020) (citing Quinn v. Roach, 326 Fed. App’x 280, 292-93 (5th Cir. May

4, 2009)).

      B. Plaintiffs Have Not Pleaded Facts That Could
         Show a Policy or Practice of Bexar County

15.      Plaintiffs contend that Bexar County’s elected Criminal District Attorney is liable in his

official capacity3 under 42 U.S.C. § 1983 for prosecuting Plaintiffs. As discussed above,

prosecutorial and Eleventh Amendment immunity precludes these claims, but even if they did not,

they would not be viable because Plaintiffs have not pleaded facts that could show Bexar County’s



         2
          In the event that Plaintiffs sought to assert any state-law claim against Bexar County
based on the facts alleged in their Second Amended Complaint, that claim would be foreclosed by
governmental immunity in addition to the prosecutorial immunity described above. See generally
Hillman v. Nueces Cty., 579 S.W.3d 354, 357 (Tex. 2019), reh’g denied (Aug. 30, 2019)
(governmental immunity barred claims against “the County, the District Attorney’s Office, and
then-District Attorney . . . in his official capacity”).
         3
          Plaintiffs assert their Section 1983 claims against the current and former Bexar County
Criminal District Attorney in their official capacity only. Docket no. 87 at ¶ 56. Official capacity
suits against a government official such as the Bexar County Criminal District Attorney “generally
represent only another way of pleading an action against an entity of which an officer is an agent.”
Rosas v. Bexar Cty., No. 5:14-CV-1082-DAE, 2015 WL 1955406, at *3 (W.D. Tex. Apr. 29, 2015)
(quoting Monell v. Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658, 690 n. 55 (1978)).

Bexar County’s Motion to Dismiss
Russell Zinter et al. v. Chief Joseph Salvaggio, et al.
5:18-cv-00680-JKP-RBF                                                                       8 of 15
      Case 5:18-cv-00680-JKP-RBF Document 94 Filed 01/25/21 Page 9 of 15




municipal liability under Section 1983. Municipal entities such as Bexar County may be liable

under Section 1983, but only if plaintiffs can show “some policy or custom that causes a

constitutional violation.” Quinn v. Guerrero, 863 F.3d 353, 364 (5th Cir. 2017). Plaintiffs allege

that Bexar County is liable under Section 1983 because it:

                enacted and enforced an unconstitutional policy or practice against
                these plaintiffs, to wit: Prosecute the plaintiffs, hang the possibility
                of jail time and criminal/felony records over their heads, assign
                multiple prosecutors to these frivolous cases, all to coerce and extort
                a plea bargain out of the plaintiffs, for the sole purpose of protecting
                and defending the unlawful actions of the defendants police officers,
                specifically because Plaintiffs were exercising their rights to free
                speech.

Docket no. 87 at ¶ 12. To proceed beyond the pleading stage, a complaint’s ‘description of a policy

or custom and its relationship to the underlying constitutional violation . . . cannot be conclusory;

it must contain specific facts.’” Pena, 879 F.3d at 622. Plainiffs’ pleading of a municipal policy or

practice is insufficient to establish Monell liability for several reasons.

16.     To begin with, the bulk of this description does not describe a “policy” or “practice” at all,

but merely recites a few characteristics typical of virtually any prosecution. Criminal prosecutions

nearly always involve the possibility of jail time, a criminal record, the possibility of a plea bargain,

and the participation of more than one prosecutor. None of these characteristics “cause[] a

constitutional violation.” Quinn, 863 F.3d at 364. To the extent that these characteristics of

criminal prosecution can be described as a “policy” or “practice” at all, they cannot serve as a basis

for Monell liability.

17.     The remainder of Plaintiffs’ allegation of a policy or practice consists of an assertion that

Bexar County prosecuted Plaintiffs with improper motives: To protect and defend the “unlawful

actions” of the defendant police officers, and to retaliate against Plaintiffs for exercising their rights

to free speech. But Plaintiffs merely assert a conclusion that this impermissible motive was the


Bexar County’s Motion to Dismiss
Russell Zinter et al. v. Chief Joseph Salvaggio, et al.
5:18-cv-00680-JKP-RBF                                                                             9 of 15
      Case 5:18-cv-00680-JKP-RBF Document 94 Filed 01/25/21 Page 10 of 15




true reason for BCDA prosecution of Plaintiffs—they do not plead facts that could make that

conclusion plausible. The Iqbal case is instructive. In that case, the plaintiff described a policy of

subjecting certain post-9-11 detainees to restrictive conditions of confinement, and then alleged

that Attorney General John Ashcroft and FBI Director Robert Mueller had adopted and enforced

that policy with an improper motive: “solely on account of [plaintiff’s] religion, race, and/or

national origin[.]” Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009). This pleading of an improper

motive was insufficient to state a plausible claim, the Court explained, because it amounted to

“nothing more than a ‘formulaic recitation of the elements’ of a constitutional discrimination claim

. . . namely, that petitioners adopted a policy ‘“because of,” not merely “in spite of,” its adverse

effects upon an identifiable group[.]’” Iqbal, 556 U.S. at 681.

18.    Similarly, a viable First Amendment retaliation claim requires the showing of a “but-for”

causal relationship between the retaliatory motive and the injury: “It is not enough to show that an

official acted with a retaliatory motive and that the plaintiff was injured—the motive must cause

the injury.” Nieves v. Bartlett, 139 S. Ct. 1715, 1722 (2019) (citing Hartman v. Moore, 547 U.S.

250, 259 (2006)). By merely announcing a conclusion that a retaliatory motive existed—but

pleading no facts that could make that conclusion plausible or could show that the supposed

retaliatory motive caused the prosecution, Plaintiffs have failed to state a viable Section 1983

retaliation claim, whether against any individual BCDA prosecutor or against Bexar County as a

municipal entity.4




       4
         Both Hartman and Nieves addressed retaliation claims against investigating or arresting
law enforcement officers. Notably, neither case addressed the causal requirement for a retaliation
claim against a prosecuting attorney—because, as both courts observed, “the prosecutor . . . is
absolutely immune from liability for the decision to prosecute.” Hartman, 547 U.S. at 262; Nieves,
139 S. Ct. at 1723.

Bexar County’s Motion to Dismiss
Russell Zinter et al. v. Chief Joseph Salvaggio, et al.
5:18-cv-00680-JKP-RBF                                                                        10 of 15
      Case 5:18-cv-00680-JKP-RBF Document 94 Filed 01/25/21 Page 11 of 15




19.     Moreover, Plaintiffs allege that they were prosecuted pursuant to an “unconstitutional

policy or practice” of pursuing prosecutions in retaliation against those who “exercis[e] their rights

to free speech[,]” docket no. 87 at ¶ 12—but they do not identify anyone who was subjected to this

supposed policy or practice other than themselves. “To adequately plead that a custom or policy

exists, the plaintiff ‘must do more than describe the incident that gave rise to his injury.’” Koshnick

v. City of Lakeway, No. 1:17-CV-852-LY, 2018 WL 4623665, at *3 (W.D. Tex. Sept. 26, 2018)

(quoting Peña v. City of Rio Grande City, 879 F.3d 613, 619 (5th Cir. 2018)); Piotrowski v. City

of Houston, 237 F.3d 567, 581 (5th Cir. 2001) (“Isolated violations are not the persistent, often

repeated, constant violations, that constitute custom and policy as required for municipal section

1983 liability.” (quoting Bennett v. City of Slidell, 728 F.2d 762, 768 n.3 (5th Cir. 1984) (en

banc))). Rather, to establish that a municipal entity is liable for a constitutional deprivation carried

out pursuant to a custom or practice, a plaintiff must show that the custom or practice is “so

persistent and widespread as to practically have the force of law.” Connick v. Thompson, 563 U.S.

51, 61 (2011).

20.     Plaintiffs at no point allege that Bexar County or any County official formally adopted a

policy of retaliating against free speech. A municipal entity “cannot be liable for an unwritten

custom unless ‘[a]ctual or constructive knowledge of such custom’ is attributable to a [municipal]

policymaker.” Pena, 879 F.3d at 623 (quoting Hicks-Fields v. Harris Cty., Texas, 860 F.3d 803,

808 (5th Cir. 2017)). Actual knowledge may be shown based on discussions among a lawmaking

body or through the receipt of written information; constructive knowledge may arise where “the

violations were so persistent and widespread that they were the subject of prolonged public

discussion or of a high degree of publicity.” Hicks-Fields, 860 F.3d at 809 (quoting Bennett, 728

F.2d at 768). Plaintiffs do not plead facts that could show either. Plaintiffs’ unsupported assertion



Bexar County’s Motion to Dismiss
Russell Zinter et al. v. Chief Joseph Salvaggio, et al.
5:18-cv-00680-JKP-RBF                                                                          11 of 15
       Case 5:18-cv-00680-JKP-RBF Document 94 Filed 01/25/21 Page 12 of 15




that Bexar County prosecuted them in order to in some way defend the allegedly unconstitutional

acts of the police officer Defendants and to retaliate against free speech are insufficient to state a

claim of Monell liability, and, as discussed below, is insufficient to show any constitutional

violation at all. Cf. Pena, 879 F.3d at 622 (allegations that a municipality maintained a “general

policy of ‘disregard[ing] . . . the rights of African American citizens’ and of ‘engag[ing] [African

Americans] without regard to probable cause to arrest’” were too “vague and conclusory” to state

a viable Section 1983 municipal liability claim (discussing Spiller v. City of Texas City, Police

Dep’t, 130 F.3d 162, 167 (5th Cir. 1997))).

      C. Plaintiffs Have Not Pleaded Facts that Could Show Any
         Underlying Constitutional Violation By BCDA

21.      More fundamentally, Plaintiffs have failed to state a viable Section 1983 claim against

Bexar County, former BCDA Nico LaHood, or current BCDA Joe Gonzales because they have

failed to plead facts that could show any underlying constitutional violation. “As is well

established, every Monell claim requires ‘an underlying constitutional violation.’” Hicks-Fields v.

Harris Cty., Texas, 860 F.3d 803, 808 (5th Cir. 2017) (quoting Whitley v. Hanna, 726 F.3d 631,

637 (5th Cir. 2013)). Plaintiffs purport to assert Section 1983 claims against Bexar County for

“abuse of process” and “malicious prosecution.” Docket no. 87 at 26, 33, 39. But, as the Fifth

Circuit has recently clarified, “there is no constitutional right to be free from abuse of process” and

“there is no freestanding right under the Constitution to be free from malicious prosecution.”

Morgan v. Chapman, 969 F.3d 238, 247 (5th Cir. 2020); Arnold v. Williams, 979 F.3d 262, 270

(5th Cir. 2020); see also Castellano v. Fragozo, 352 F.3d 939, 945 (5th Cir. 2003) (en banc).

Because neither “abuse of process” nor “malicious prosecution” implicate any right protected by

the constitution, such claims cannot serve as the basis of a viable Section 1983 claim. Morgan,

969 F.3d at 246.


Bexar County’s Motion to Dismiss
Russell Zinter et al. v. Chief Joseph Salvaggio, et al.
5:18-cv-00680-JKP-RBF                                                                         12 of 15
      Case 5:18-cv-00680-JKP-RBF Document 94 Filed 01/25/21 Page 13 of 15




22.    Plaintiffs do not allege that Nico LaHood, Joe Gonzales, or any other BCDA official

engaged in any conduct that was otherwise violative of any constitutional right. Cf. Arnold, 979

F.3d at 270 (noting that “facts amounting to malicious prosecution are properly alleged as part of

an actual Fourth Amendment claim, such as unreasonable search or seizure.”); Roe v. Johnson

Cty., Texas, No. 3:18-CV-2497-B-BN, 2020 WL 5542333, at *4 (N.D. Tex. Sept. 15, 2020)

(same). Counts 5, 10, and 15 of Plaintiffs Second Amended Complaint set forth claims jointly

against BCDA and against several of the LVPD Defendants, and the captions of those Counts

suggest that the bases for the claims include abuse of process, malicious prosecution, 42 U.S.C. §

1983, and the Fourth and Fourteenth Amendments. Docket no. 87 at 26, 33, 39. It is therefore

unclear whether Plaintiffs’ Second Amended Complaint purports to assert Fourth or Fourteenth

Amendment claims against BCDA. Plaintiffs do not allege that Nico LaHood, Joe Gonzales, or

any other BCDA official arrested them, held them in custody, or deprived them of any pretrial

process guaranteed by the Fourteenth Amendment—only that BCDA prosecuted the criminal

charges filed against them before later dismissing the charges. Plaintiffs characterize these

prosecutions as ‘abusive’ and “malicious,” but do not explain how they violated Plaintiffs’ rights

under the Fourth and Fourteenth Amendment. Plaintiffs have therefore failed to state any

underlying constitutional violation to supply the necessary predicate for any Section 1983 claim

against Bexar County, much less a Monell claim.

                                          CONCLUSION

23.    Plaintiffs’ Second Amended Complaint purports to assert abuse of process and malicious

prosecution claims against the current and former Bexar County Criminal District Attorney in their

official capacity. Plaintiffs’ pleading makes clear that the sole basis for their claims is that BCDA

prosecutors engaged in the judicial process of pursuing criminal charges, later dismissed, against



Bexar County’s Motion to Dismiss
Russell Zinter et al. v. Chief Joseph Salvaggio, et al.
5:18-cv-00680-JKP-RBF                                                                       13 of 15
     Case 5:18-cv-00680-JKP-RBF Document 94 Filed 01/25/21 Page 14 of 15




them—precisely the prosecutorial conduct that has long been recognized to be shielded by both

absolute prosecutorial immunity and immunity from suit in federal court under the Eleventh

Amendment. But even aside from these immunity doctrines, Plaintiffs have failed to plead facts

that could establish Bexar County’s municipal liability under Section 1983, and have failed to

plead facts that could show any underlying constitutional violation that could support any Section

1983 claim against a Bexar County entity or officer. For all of these reasons, Plaintiffs’ claims

against Nico LaHood, Joe Gonzales, BCDA, and Bexar County should be dismissed in their

entirety pursuant to Federal Rule of Civil Procedure 12(b)(6).



                                                          Respectfully Submitted,
                                                          JOE GONZALES
                                                          Bexar County Criminal District Attorney


                                               By:          /s/ Robert Green
                                                          ROBERT D. GREEN
                                                          Bar No. 24087626
                                                          Assistant District Attorney, Civil Division
                                                          101 W. Nueva, 7th Floor
                                                          San Antonio, Texas 78205
                                                          Phone: (210) 335-2146
                                                          Fax: (210) 335-2773
                                                          robert.green@bexar.org
                                                          Attorney for Bexar County




Bexar County’s Motion to Dismiss
Russell Zinter et al. v. Chief Joseph Salvaggio, et al.
5:18-cv-00680-JKP-RBF                                                                          14 of 15
     Case 5:18-cv-00680-JKP-RBF Document 94 Filed 01/25/21 Page 15 of 15




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on the 26th day of January, 2021 I electronically filed the foregoing
Motion to Dismiss with the Clerk of Court using the CM/ECF system, which provided electronic
service upon all parties.

                                                           /s/ Robert Green
                                                          ROBERT D. GREEN




Bexar County’s Motion to Dismiss
Russell Zinter et al. v. Chief Joseph Salvaggio, et al.
5:18-cv-00680-JKP-RBF                                                                      15 of 15
